DETAILED ACTION
Applicant’s response filed on July 14, 2021 is acknowledged in response to the Office action mailed on February 19, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 1-15, 19-20, 24, and 28 are pending. 
Claims 1, 6-7, 9, 12-13, 15, 19-20, 24, and 28 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Catherine VanEngelen on 10/26/2021.

The application has been amended as follows:
In claim 1, line 1 after formulation comprising DELETE “at least one cosmetic carrier and greater than 5% (by weight formulation) water, wherein the formulation has a dielectric constant of less than 40.0,” and INSERT -- greater than 5% (by weight formulation) water, from about 25% to about 57% (by weight formulation) of at least one cosmetic carrier, wherein the at least one cosmetic carrier is dimethicone, and wherein the at least one cosmetic carrier comprises greater than 70 % by weight of an oil phase 
In claim 1, line 4 after retains at least about DELETE “40%” and INSERT -- 80% --.
In claim 9, line 1 after formulation comprising DELETE “at least one cosmetic carrier and greater than 5% (by weight formulation) water, wherein the formulation has a dielectric constant of less than 40.0,” and  INSERT -- greater than 5% (by weight formulation) water, from about 25% to about 57% (by weight formulation) of at least one cosmetic carrier, wherein the at least one cosmetic carrier is dimethicone, and wherein the at least one cosmetic carrier comprises greater than 70 % by weight of an oil phase of the formulation, wherein the formulation is a water-in-silicone emulsion, wherein the formulation has a dielectric constant of from about 6.0 to about 35.0, --.
In claim 9, line 4 after retains at least about DELETE “40%” and INSERT -- 80% --.
DELETE claims 2-5, 8, 10-11 and 14.


Withdrawn Rejections
The rejection of claims 15, 19-20, and 24, under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (20060143767) in view of Elliott et al. (20050260147) is withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an elastomeric/nonwoven substrate or laminated article comprising a formulation comprising greater than 5% (by weight formulation) water, from about 25% to about 57% (by weight formulation) of at least one cosmetic carrier, wherein the at least one cosmetic carrier is dimethicone, and wherein the at least one cosmetic carrier comprises greater than 70 % by weight of an oil phase of the formulation, wherein the formulation is a water-in-silicone emulsion, wherein the formulation has a dielectric constant of from about 6.0 to about 35.0, and wherein the elastomeric substrate retains at least about 80% of the tension of the untreated substrate at 30% elongation.”  Applicant has provided formulations comprising between about 25% to about 57% dimethicone outperformed formulations that either did not include any dimethicone or included dimethicone outside of the claimed range. Only the formulations within the claimed range produced an original load retention of the laminated article at 80% or greater.”
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627